PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
 United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA VA VIRGINIA 22314

								:
In re: 	Application of HU, YANG, et al.			:	DECISION ON PETITION 
Application No. 15/206,945   				:	   UNDER 37 CFR § 1.181
							:
For:     BIOLOGICAL RECOGNITION 			:
TECHNOLOGY-BASED MOBILE PAYMENT 		:
DEVICE, METHOD AND APPARATUS, AND 
STORAGE MEDIUM


This is a decision on the petition filed April 13, 2022 requesting that the Information Disclosure Statement filed on January 17, 2017 be fully considered.  This petition is being considered pursuant to 37 CFR § 1.181.  
The petition is DISMISSED-AS-MOOT
A review of the record shows that:
On February 15, 2022, the examiner issued a notice of allowance.
On April 13, 2022, applicant filed the instant petition.
On May 19, 2022, the examiner issued a corrected notice of allowance.
Discussion and analysis
A review of the file reveals that the IDS in question was considered by the examiner and a copy of the form PTO-1449 was included with the notice of allowance mailed on May 19, 2022.  
Therefore, in view of the fact that the examiner has considered the IDS filed January 17, 2017, the petition is hereby dismissed as moot.
SUMMARY:  The petition is DISMISSED-AS-MOOT
Any questions regarding this decision should be directed to Quality Assurance Specialist Marc Jimenez at (571)-272-4530.

/DEBORAH J REYNOLDS/Director, Art Unit 3600                                                                                                                                                                                                        _______________________
Deborah Reynolds, Director
Patent Technology Center 3600
(571) 272-4550

/MJ/ 05/17/2022